DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed February 23, 2021. As directed by the amendment: Claims 1, 3, 5, 7-11, 13, 14, 16, 17, 19, 21, 26, and 27 have been amended. Claims 22-24 were cancelled. Claims 1-21 and 25-31 are presently pending in this application.

Allowable Subject Matter
Claims 1-21 and 25-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Cohen (US 3,785,379) and Faccioli et al. (US 8,690,419)) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “whereby the feed plunger is configured to be punctured, from the rear side, by a rod when a motion of the feed plunger in the direction of the front side of the container is blocked, whereby the dispensing plunger is configured to be propelled by propelling the rod further through the blocked and punctured feed plunger in the direction of a front side of ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775